Citation Nr: 1523152	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to a temporary total disability rating for convalescence (TTDC) based on surgical or other treatment necessitating convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002, from March 2005 to May 2006, and from May 2007 to June 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS), and determined that they now contain additional medical evidence subsequent to the April 2013 statement of the case.  Under the Honoring America's Veterans Act, submission of this evidence to the AOJ or to the Board constitutes a waiver of AOJ review for claims substantively appealed on or after February 2, 2013, unless review is specifically requested by the Veteran.  Given review has not specifically been requested, the Board will consider such evidence in the adjudication of this appeal.

The issue of an increased rating for service-connected lumbar spine condition has been raised by the record in a March 4, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TTDC based on surgical or other treatment necessitating convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current cervical spine disability due to an injury during his time in the military service. 


CONCLUSION OF LAW

Disability of the cervical spine was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.71a (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In light of the favorable determinations contained herein regarding TTDC, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  Legal Criteria

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d at 1337.  

III.  Analysis

In September 2010, an MRI revealed the Veteran suffered from large right paracentral disc protrusion at C4-C5 with severe spinal stenosis, displacement of the spinal cord to the left side and likely myelomalacia, severe right neural foramen stenosis, and central and left paracentral disc protrusion at the C3-C4 with moderate to severe central canal stenosis.  The Veteran filed a claim for a cervical spine disability and TTDC in September 2010.  A subsequent spinal examination in January 2011 noted that the Veteran had slightly reduced range of motion, and pain, associated with his cervical spine.  

In an October 2010, statement in support of claim, the Veteran stated that he believes a September 2007 vehicle accident in Iraq has led to his current cervical disability.  In that accident the Veteran's vehicle was rear-ended, and immediately after the incident the Veteran sought medical treatment for back pain.  Service connection has since been established for the low back disability.

The Board does not dispute the above evidence regarding the Veteran's present disability or in-service incurrence of an injury.  Because the current disability and in-service event portions of the Veteran's cervical spine disability are not in dispute, the Board therefore focuses its analysis on the nexus between them.  

The Veteran received a VA medical examination in January 2011 in which he reported the history of his injury.  In that examination, the Veteran stated that he injured his neck and low back in the above vehicle accident.  The Veteran stated that while his neck improved, he had continued soreness, and intermittent episodes of neck stiffness and soreness, but did not seek further care.  The Veteran also noted that he had increased pain with any physical training or heavy lifting, and that the stiffness and soreness issues continued after his deployment.  Treatment records show that in May 2010, the Veteran reported neck and back pain during a two-mile run.  In June 2010, the Veteran reported the same, but also reported numbness and tingling to his bilateral hands.  In September 2010, the Veteran had the aforementioned MRI, which resulted in the Veteran having an anterior cervical diskectomy and fusion.  
The January 2011, VA examiner opined that there was not a nexus between the Veteran's September 2007 vehicle accident and his diagnosed disabilities because there is no evidence indicating complaints or treatment for a cervical spine condition until September 2010.  The AOJ subsequently denied the Veteran's claim in a February 2011 rating decision.  

In March 2011, the Veteran submitted a notice of disagreement which stated that he has been dealing with cervical issues since the 2007 accident, and that anytime he did anything active his neck would flare up causing pain and stiffness.  The Veteran further explained that he did not seek treatment for his cervical issues because he did not realize the extent of his injury and because the pain would usually subside after he rested.  In March 2015, the Veteran submitted a disability benefits questionnaire in which the Veteran's physician stated the Veteran's current C4-C5 disc herniation is due to the motor vehicle accident the Veteran suffered in Iraq.  While the Veteran's physician's statement does not expound on his nexus opinion, under Jandreau, the Veteran's lay evidence can be the foundation for a nexus opinion.  See Jandreau, 492 F.3d at 1376-77.  

The VA medical examiner has stated it is at least as likely as not that the Veteran's in-service vehicle accident did not cause his current symptoms based on an absence of medical evidence suggesting the Veteran sought treatment.  The Board, however, cannot determine that the Veteran is not credible merely because his lay evidence is not supported by medical evidence.  See Buchanan, 451 F.3d at 1337.  In fact, the Board recognizes that the Veteran has offered a reasonable explanation as to why there is not contemporaneous medical evidence, that his symptoms would come and go regularly, and therefore finds the Veteran's nexus testimony regarding his symptoms not only competent, but also credible.  Further, the Veteran has provided a nexus opinion from a physician, which though based on the Veteran's own lay evidence, is also competent and credible.  

As stated above, when there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  In this case, the record contains conflicting medical opinions as to whether there is a nexus between the Veteran's in-service accident and his current cervical spine disability.  However, the Board also has the competent and credible testimony of the Veteran regarding his cervical strain symptoms, which is the basis of a nexus opinion from the Veteran's physician.  The Board finds that this evidence is in approximate balance; therefore, the Veteran is afforded the benefit of the doubt.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

Under 38 C.F.R. § 4.30, total ratings will be assigned if treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, or surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a major joint, the necessity for house confinement or the necessity for continued use of a wheelchair or crutches. 

The AOJ previously the denied the Veteran TTDC benefits based on the fact that his anterior cervical diskectomy and fusion surgery was not related to a service-connected injury.  Given that the Veteran is now service-connected for a cervical disability, the issue of entitlement to TTDC must be returned to the AOJ to allow original adjudication.

The records of continuing VA medical treatment are dated up until July 7, 2011.  The Veteran's updated VA treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from July 8, 2011, to present.

2.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the Veteran's TTDC claim, taking into consideration that the Veteran is now service-connected for a cervical disability.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


